IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
UNITED STATES OF AMERICA )
V. NO. EP-18-CR-03201(1)-KC
ALEXANDER NICOLAS LOREDO

MOTION TO CONTINUE TRIAL SETTING

 

TO THE HONORABLE JUDGE OF THIS COURT:

COMES NOW, Alexander Nicolas Loredo, by and through counsel, and
respectfully files this motion to continue the trial scheduled for May 24, 2019. For cause,
Defendant would respectfully show this Honorable Court as follows:

I.

This case is set for trial on May 24, 2019. On May 2, 2019, the Government filed
its notice of intention to offer expert testimony. Defendant respectfully is asking for
additional time in which to hire an expert to review the findings of the Government’s
Expert and or to testify in contravention of the Government’s Expert.

In the alternative, Defendant respectfully moves to strike the Government’s expert
testimony in this case.

WHEREFORE, PREMISES CONSIDERED, Defendant respectfully requests that
the trial date in this case be continued for a period of a least 60 days to allow Defendant
time to hire a computer forensic analyst to review the findings of the Government’s

computer forensic expert.
Respectfully submitted,

ROBERT J. PEREZ
221 N. Kansas

Suite 1103

El Paso, Texas 79901
Tel No: 915-542-1222
Fax: 915-532-0904

By: /s/

 

ROBERT J. PEREZ

CERTIFICATE OF SERVICE

I certify that a true copy of the above and foregoing Motion to Continue was
electronically filed with the Clerk of the Court using the CM/ECF System and was
delivered to Assistant U.S. Attorney Christopher Mangels at 700 E. San Antonio, Suite
200, El Paso, Texas, 79901.

/s/
ROBERT J. PEREZ

 
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
UNITED STATES OF AMERICA )
v. NOL EP-18-CRB201(1)-KC
ALEXANDER NICOLAS LOREDO

ORDER GRANTING CONTINUANCE

Before the Court is Defendant’s motion to continue the trial in this case that is presently
set for May 24, 2019. After considering the motion, the court is of the opinion that the motion
has merit and should be granted.

ITIS ORDERED that Defendant’s motion to continue the trial in this case is hereby

GRANTED.
SIGNED AND ENTERED this day of May, 2019.

KATHLEEN CARDONE
UNITED STATES DISTRICT JUDGE
